COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
ANTHONY DEWON ROBERSON,)
		   No. 08-03-00220-CR

)
			Appellant,)
			Appeal from

)
v.)
		     143rd District Court

)
THE STATE OF TEXAS,)
		  of Ward County, Texas

)
			Appellee.)
		(TC#02-09-004499-CRW)


MEMORANDUM OPINION


	Anthony Dewon Roberson appeals his conviction for aggravated sexual assault.  Appellant
waived his right to a jury trial and entered a negotiated plea of guilty before the trial court.  In
accordance with the plea bargain, the trial court deferred adjudicating Appellant guilty, placed him
on community supervision for a term of ten years, and assessed a $2,000 fine.  The State later filed
a motion to adjudicate guilt, and following a hearing at which Appellant entered a plea of true, the
trial court adjudicated Appellant's guilt and assessed punishment at imprisonment for twenty-five
years.  We affirm.
FRIVOLOUS APPEAL
	Appellant's court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).
A copy of counsel's brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  A pro se brief has been filed.
	We have carefully reviewed the record, counsel's brief, and the pro se brief, and agree that
the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeal.  A discussion of the contentions advanced in the pro se brief would add
nothing to the jurisprudence of the state.  The judgment is affirmed.


April 29, 2004					 
							ANN CRAWFORD McCLURE, Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do Not Publish)